internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-152297-01 date date legend tax-exempt_organization tax-exempt_organization company llc affiliate religious_organization religious_organization court business a business b customers state x area date date date date a plr-152297-01 dear this is in reply to a letter dated date in which rulings are requested with regard to certain federal_income_tax consequences of a proposed transaction involving the above taxpayers the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process the material information is summarized below tax-exempt is a state x nonprofit corporation that is described in sec_501 of the internal_revenue_code_of_1986 as amended code tax-exempt was founded on date in order to manage and oversee the business a activities of its affiliates in the area as part of the mission of religious_organization the membership of tax-exempt consists of up to individuals of these individuals eight are either affiliated with religious_organization or appointed by its officers twelve are community directors of tax-exempt and the remainder are elected by such members upon the winding up and dissolution of tax-exempt any assets remaining after all debts are settled will be distributed to religious_organization its successor or as directed by the court tax-exempt is a state x nonprofit corporation that is described in sec_501 of the code tax-exempt was established on date to further the business a mission of religious_organization in the area tax-exempt is controlled and managed by a board_of directors a majority of which are chosen by tax-exempt tax-exempt is the sole member of tax-exempt upon the winding up and dissolution of tax-exempt any assets remaining after all debts are settled will be distributed to tax-exempt its successor or as directed by the court company is a state x corporation that was incorporated on date company has one class of authorized stock all of which is owned by tax-exempt prior to date company provided business b services to customers located throughout the area on date tax-exempt consolidated certain business b services including those performed by company into affiliate since then company has performed consulting and support services for tax-exempt1 tax-exempt and other business a affiliates of tax-exempt in addition company owns a of llc which provides specialized business a services in the area company is a loss_corporation within the meaning of sec_382 of the code tax-exempt tax-exempt and company each computes its federal_income_tax liability using an accrual_method of accounting and each files its federal_income_tax returns on a calendar_year basis tax-exempt is interested in restructuring its business a network so as to improve administrative efficiency company tax-exempt and tax-exempt have determined that the direct ownership of company by tax-exempt will improve administrative efficiency accordingly it is proposed that tax-exempt distribute all the stock in company to tax-exempt plr-152297-01 except for the distribution described above there is no plan or intention to change the ownership or membership structure of any entity within the affiliate group that includes tax-exempt tax-exempt and company neither the proposed distribution nor any other planned or intended transaction will in any way have the effect of changing the geographic area the communities or the classes of beneficiaries served by tax-exempt tax-exempt and company based solely on the information submitted and the representations set forth above we hold as follows the distribution of the company stock from tax-exempt to tax- exempt will not result in an ownership_change with regard to company within the meaning of sec_382 of the code and sec_1_382-2t of the income_tax regulations the limitation of sec_383 will not apply to company as a result of the distribution temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore the service may modify or revoke this letter if temporary or final regulations as adopted are inconsistent with any conclusions herein see sec_12 of revproc_2000_1 2000_1_irb_1 however when the criteria in section dollar_figure are satisfied the service will not revoke or retroactively modify a ruling except in rare or unusual circumstances a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the first representative listed on that power_of_attorney sincerely yours charles whedbee senior technician reviewer branch office of associate chief_counsel corporate
